Citation Nr: 0927639	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected condyloma acuminata, 
penile and anal areas.  

2.  Entitlement to a compensable evaluation for the service-
connected condyloma acuminata, penile and anal areas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to February 
1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

As noted, the instant claims were denied in a July 2005 
rating decision.  The Veteran expressed his disagreement with 
the denial of the claims in August 2005, and the RO issued a 
Statement of the Case (SOC) in March 2006.  

The Veteran subsequently, in July 2006, submitted to VA a 
Substantive Appeal.  As part of this substantive appeal (VA 
Form 9) the Veteran checked the box to indicate that he did 
not want to have a "BVA HEARING," i.e., a hearing to be 
conducted by a Veterans Law Judge.  

After being issued a Supplemental Statement of the Case 
(SSOC) in April 2007, of which the cover letter informed him, 
in pertinent part, that he had 60 days from the date of the 
SSOC to respond, the Veteran, within 60 days, in June 2007, 
submitted another VA Form 9.  

The Veteran's accredited representative, in July 2009 (see 
Appellant's Brief) asked that the request for a personal 
hearing before a Veterans Law Judge be honored.  

Accordingly, for due process reasons, the RO must undertake 
to satisfy the Veteran's request for an appropriate hearing.  
38 C.F.R. §§ 20.700, 20.704 (2008).  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should take appropriate steps to 
contact the Veteran in order meaningfully 
comply with his request for a hearing 
with a Veterans Law Judge.  If a hearing 
is to be scheduled in accordance with his 
request, the Veteran should be notified 
of the date, time, and place of such by 
letter mailed to his current address of 
record, with a copy to his 
representative.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  Based 
on the Veteran's response, the RO should 
take any other indicated development 
action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

